                                          Case 19-15056                   Doc 26     Filed 05/09/19               Page 1 of 3


 Fill in this information to identify your case:

 Debtor 1                 Jeffrey Douglas Rathell, SR
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         1880 BANK                                             Surrender the property.                            No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a               Yes
    Description of 29432 Buckingham Drive                                    Reaffirmation Agreement.
    property       Cordova, MD 21625                                         Retain the property and [explain]:
    securing debt: Residence: HOME                                          Retain and continue regular payments


    Creditor's         1880 BANK                                             Surrender the property.                            No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a               Yes
    Description of 29777 Skipton Cordova Road                                Reaffirmation Agreement.
    property       Cordova, MD 21625                                         Retain the property and [explain]:
    securing debt: 1 acre of land with trailer and
                   shed (rental property)                                   Retain and continue regular payments



    Creditor's         1880 BANK                                             Surrender the property.                            No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a               Yes
    Description of       29432 Buckingham Drive                              Reaffirmation Agreement.
                         Cordova, MD 21625

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                          Case 19-15056               Doc 26        Filed 05/09/19               Page 2 of 3


 Debtor 1      Jeffrey Douglas Rathell, SR                                                            Case number (if known)    19-15056

    property            Residence: HOME                                     Retain the property and [explain]:
    securing debt:                                                        Lender to Retain Security Interest


    Creditor's     1880 BANK                                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 29777 Skipton Cordova Road                               Reaffirmation Agreement.
    property       Cordova, MD 21625                                        Retain the property and [explain]:
    securing debt: 1 acre of land with trailer and
                   shed (rental property)                                 Lender to Retain Security Interest



    Creditor's     Queenstown Bank                                          Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of Rathell Sales and Service LLC                            Reaffirmation Agreement.
    property       8338 Elliot Road and Rathell                             Retain the property and [explain]:
    securing debt: Farm Equipment Company Inc.
                   Suite 2
                   Easton, MD 21601
                   100 % ownership                                        Retain and continue regular payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                          Case 19-15056               Doc 26        Filed 05/09/19          Page 3 of 3


 Debtor 1      Jeffrey Douglas Rathell, SR                                                           Case number (if known)   19-15056


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jeffrey Douglas Rathell, SR                                              X
       Jeffrey Douglas Rathell, SR                                                      Signature of Debtor 2
       Signature of Debtor 1

       Date        May 9, 2019                                                      Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
